Citation Nr: 1827474	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, including as secondary to service-connected disabilities of the right hip or lumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent for a left hip disorder.

3.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1986 to March 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2016, the Board remanded this appeal for additional development and consideration.  

The claim of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's depressive disorder is characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's left hip disability is manifested by pain and limitation of abduction so that motion is lost beyond 10 degrees.  There is no evidence of ankylosis of the hip, limitation of flexion to 20 degrees or less, flail joint of the hip or malunion of the femur with marked knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for a rating in excess of 20 percent for a left hip disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5253, 5250-5252, 5254-5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings - Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Depressive Disorder

The Veteran has been assigned an initial rating of 30 percent for his service-connected depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434. 

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  Diagnoses many times include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-IV for the DSM-5.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Importantly, the DSM-5 eliminated GAF scores.  

As the Veteran's claim was initially certified to the Board in February 2016, the DSM-5 applies.

FACTUAL BACKGROUND

The Veteran was initially examined by VA in connection with his claim for service connection for a psychiatric disorder in March 2013.  At that time, he endorsed symptoms of mild depression, but denied any suicidal or homicidal ideation.  He reported occasional difficulty with sleep, lower energy, or fatigue, but most days is able to participate in activities.  

The mental status examination determined the Veteran's speech was clear and he was described as polite, cooperative, and responsive.  Affect was good and there were no indications of agitation, unusual distress, anxiety, or depression visible in his behavior or presentation.  Concentration, abstract reasoning, and continuity of thought were good.  Remote, recent, and immediate memory were good.  The examiner ultimately diagnosed the Veteran with a depressive disorder and determined it was equally attributable to his service connected hip and migraine disabilities.  As to the severity of the depressive disorder, the examiner stated the Veteran's symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Further, the Veteran reported that, in general, he is able to fulfill work activities but does have occasional difficulty when he is suffering from more intense pain or from his migraines.  The examiner also noted the Veteran was currently prescribed an anti-depressant.  

The March 2013 examiner also noted the Veteran's prior treatment and diagnosis of bipolar disorder in 2002, which the examiner stated appeared to be based largely on the Veteran's own report of having been diagnosed with bipolar disorder in 1999.  The examiner specifically determine that the history provided by the Veteran at the time of the March 2013 examination was not sufficient to support a diagnosis of bipolar disorder, but that depressive disorder was the most appropriate diagnosis.  Further, the examiner noted the Veteran was not currently in treatment, and thought processes and communication were not impaired.  Similarly, social functioning was not impaired, but employment was mildly impacted.  

The Veteran was most recently examined by VA in April 2017, pursuant to the June 2016 Board remand directives.  At the outset of the examination, the VA examiner noted that the Veteran met the criteria for "other specified depressive disorder," which is a continuation of his previous service connected diagnosis of major depressive disorder but changed to more accurately reflect his current diagnosis.  The examiner also noted diagnoses of bipolar disorder and personality disorder, but determined that these psychiatric disorders are not attributable to his military service or to the service connected depressive disorder.  Further, the examiner stated that it was possible to differentiate the symptoms of each psychiatric disorder.  Specifically, as it pertains to the depressive disorder, the examiner noted the symptoms of depressed mood, social isolation, reduced appetite, loss of interest, and lack of motivation.  Overall, the examiner concluded the Veteran's psychiatric disorders, collectively, resulted in occupational and social impairment with reduced reliability and productivity; however, the Veteran's service-connected depressive disorder accounted for 0 percent of this impairment because his symptoms are very mild and are not interfering with occupational or social functioning.  

During the mental status examination, the Veteran endorsed psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted good grooming and hygiene.  The Veteran's mood was euthymic and affect was congruent.  He exhibited adequate concentration, abstract reasoning, and continuity of thought.  The Veteran denied auditory or visual hallucinations or delusional thought content.  The Veteran also endorsed panic attacks but the examiner stated the clinical interview does not support a diagnosis of panic attacks.  Finally, the Veteran denied current homicidal or suicidal ideation, intent, or plan.  

The Board notes the April 2017 examiner's remark on the examination that due to multiple inconsistencies between the Veterans' self-report and his medical records.  The most reliable source of information is the medical evidence and, as such, the opinions and diagnoses are weighted heavily on the medical evidence.  In reviewing the record, the examiner found a consistent pattern that the Veteran is short-tempered, has low frustration tolerance, and evidences verbal outbursts, but also indicated that these symptoms and Veteran's difficulty with interpersonal relationships are attributed to the specified personality disorder and bipolar disorder, which are not attributable to the Veteran's military service.  Moreover, the Veteran reported that he is angry and has difficulty holding a job, but the Veteran specifically denied that the anger was due to his mental health disability (i.e. depression).  

Overall, the examiner concluded that since the March 2013 examination, the Veteran has not experienced a significant worsening in his condition.  Specifically, the Veteran does not require continuous medications.  Further, while the Veteran is engaged in mental health treatment, the examiner characterized it as "sporadic" with the last treatment note dating from January 2017.   

The Board also notes the presence of VA and private treatment records associated with the claims file dated through 2017.   However, these records do not contain any additional information that is significantly different from the findings and symptomatology discussed in the March 2013 and April 2017 VA examinations that would support the Veteran's claim for an increased rating.  

Analysis

Under DC 9434, which is governed by a General Rating Formula for Mental Disorders, a 30-percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50-percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70-percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100-percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Vazquez-Claudio v. Shinseki, the Federal Circuit held that assignment of disability ratings under § 4.130, DC 9411 requires a two-part analysis: (1) An "initial assessment of the symptoms displayed [. . .] and if they are the kind enumerated in the regulation," (2) "an assessment of whether those symptoms result in occupational and social impairment."  713 F.3d 112, 117-18 (Fed. Cir. 2013).  In Mauerhan v. Principi, the Court held that the symptoms listed in DC 9411 are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." 16 Vet. App. 436, 442 (2002).  The Board is required to "consider all symptoms of a claimant's condition that affect the level of occupational and social impairment," not just those listed in the regulation.  Id. at 443.  Thus, when determining the appropriate disability evaluation to assign, the veteran's symptoms are the Board's "primary consideration."  Vazquez-Claudio, 713 F.3d at 118.  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id. at 117.  "The regulation's plain language highlights its symptom driven nature" and "symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.

The Board has reviewed all of the evidence of record pertinent to this claim, but finds that a rating in excess of 30 percent is not warranted for the service-connected depressive disorder at any point during the appeals period.  

Turning first to a consideration of the Veteran's symptoms, the Board finds they are not of the frequency, severity, and duration to cause occupational and social impairment with reduced reliability and productivity.  The Veteran's reported symptoms include depressed mood, anxiety, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  To the extent that he reported suffering from panic attacks, the April 2017 VA examiner specifically determined that there was no evidence of panic attacks but that the Veteran described mild anxiety.  Further, the March 2013 and April 2017 examiners both concluded that the Veteran's depressive disorder symptoms are mild or transient in severity as evidenced by the fact that he has only received "sporadic" mental health treatment, at best, throughout the course of this appeal.  In fact, the VA examiners both stated that the Veteran's more severe symptoms, such as anger, were attributable to the Veteran's bipolar disorder.  

As to the level of occupational and social impairment the Veteran experiences as a result of his service-connected depression, the March 2013 VA examiner indicated there was no impact on the Veteran's social impairment and only mild impact on his occupational impairment.  To this effect, the Veteran reported that he is able to fulfill work activities but does have occasional difficulty when he is suffering from more intense pain or from his migraines.  The April 2017 VA examiner even offered the conclusion that the Veteran's service-connected depressive disorder accounted for 0 percent of his social and occupational impairment because his symptoms are very mild and are not interfering with occupational or social functioning.  

Based on the frequency, severity, and duration of the Veteran's depressive disorder symptomology and the ultimate determination that there is mild interference with occupational functioning only, the Board finds there is no evidence to support the assignment of an initial rating in excess of 30 percent.

As mentioned above, in order to receive the next higher 50-percent rating, the evidence must show that there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As noted above, while there is some overlap in the Veteran's reported symptomatology, namely, the reported panic attacks, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships, the VA examiners have attributed those more severe symptoms to his non-service connected bipolar disorder or personality disorder.  Moreover, the Veteran does not exhibit the other symptoms such as flattened affect, memory impairment, or impaired thinking of a sufficient severity, frequency, or duration to warrant the assignation of a 50-percent rating.  

Further, the Veteran's level of impairment as a result of his depressive disorder does not rise to the level of the 70 or 100-percent ratings.  In fact, the Veteran has never endorsed such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In claims seeking higher ratings, a Veteran's lay report may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").

Here, the Veteran is competent to report how he feels and the symptoms he experiences.  However, he is not competent to attribute specific symptoms to an individual psychiatric diagnosis.  In this respect, according to the April 2017 VA examiner, the Veteran's report of the symptomatology associated with the depressive disorder is not consistent with the findings as noted on examination or in his available treatment records, specifically regarding the relative level of severity.  As such, the Board finds the Veteran's statements are of limited probative value in the context of his increased rating claims.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence.). 

Based on the evidence above, the Board finds that the severity of the overall disability approximates the 30-percent rating for the Veteran's depressive disorder.  As shown by the evidence, the Veteran exhibits symptoms of depressed mood, anxiety, nightmares, flashbacks and self-described panic attacks.  He has been noted to have only mild impairment in occupational functioning and symptoms of irritability, recurrent nightmares, and reported impaired in concentration and attention.  The Board also finds that his symptoms were fairly consistent during the appellate period; therefore, the 30-percent rating is granted for the entire appellate period.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In addition, a recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the  frequency, severity, and duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

The Veteran's service-connected left hip disability is currently rated under DC 5299-5253.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Under DC 5253, impairment of the thigh is rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  This is the highest rating available under this diagnostic code.

By way of history, the Veteran was granted service connection for a left hip disability, manifested by pain and limitation of motion and of unknown etiology, in a November 1988 rating decision.  He was assigned an initial rating of 10 percent, pursuant to DC 5299-5255, for malunion of the femur with slight hip disability.  

In November 2009, he filed a claim for an increased rating for his left hip.  During the April 2010 VA examination, the Veteran reported pain, weakness, stiffness, swelling, locking, instability, fatigability, and giving way.  The Veteran reported flare-ups that resulted in severe pain, locking, and loss of mobility, due to standing for long periods of time and the changing weather.  He also stated he experienced daily episodes of the hips moving outward and around the bone.  He indicated he uses a cane.  Range of motion testing revealed flexion to 43 degrees, extension to - (negative) 13 degrees, adduction to 12 degrees, abduction to 16 degrees, and external and internal rotation to 12 degrees.  The examiner noted objective indications of pain, guarding, tenderness, and abnormal movement.  Upon repetitive use testing, there was no additional loss in range of motion but there was evidence of pain, fatigue, weakness, lack of endurance, and incoordination.  The Veteran's gait was slow and abnormal, with a poor strike stance on the left.  There was no evidence of abnormal weight-bearing in the feet, but there was tenderness, bilaterally.  The examiner ultimately concluded the Veteran suffered from bilateral hip strains without evidence of instability.  

Based on these findings, the RO increased the left hip disability to 20 percent, pursuant to DC 5299-5253 due to limitation of abduction, motion lost beyond 10 degrees.  

The Veteran was next examined by VA in December 2015.  The Veteran denied flare-ups of the left hip but did indicate functional impairment in that he avoids squatting and bending over.  Range of motion of the left hip revealed flexion to 95 degrees, extension to 0 degrees, adduction to 25 degrees, and abduction to 35 degrees, all with pain on motion.  External rotation was to 45 degrees, and internal rotation to 20 degrees.  The Veteran was able to cross his legs.  The examiner specifically noted that the Veteran's back disorder limited his left hip range of motion.  The examiner indicated the Veteran was able to perform repetitive testing and there was no additional loss of function or range of motion after three repetitions.  There was no evidence of pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  The examiner noted pain on weight bearing, but stated there was no evidence of localized tenderness, pain on palpation, or crepitus.  Additionally, there was no reduction in muscle strength or atrophy.  Finally, the examiner stated there was no ankylosis of the left hip, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  

The Veteran was most recently examined in April 2017, which was conducted by the same examiner as the December 2015 examination.  The examiner noted he was asked for an addendum opinion for clarification as to whether there is ankylosis in the left hip.  The examiner noted that since the December 2015 examination, x-rays noted variance of the femoral neck shape that could lead to femoroacetabular impingement.  The examiner indicated the Veteran has not received any outside treatment since the December 2015 examination.  The Veteran denied flare-ups of the left hip but indicated he could not bend.  In attempting to test range of motion of the left hip, the examiner stated he was unable to perform the testing due to extreme pain complaints even with light touch, and all attempts at passive range of motion were met with active contraction of antagonist muscles (i.e., attempts at passive or active hip abduction met with palpable contraction of adductor magnus).  Further, due to the Veteran's reports of pain, repetitive testing could not be performed.  Consequently, the examine was also not able to comment on whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner specifically noted that he was unable to obtain a clear correlative history or examination due to the Veteran's complaints of pain.  

Additionally, on examination, while there was no evidence of crepitus, the examiner did find pain in weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner stated the Veteran reported extreme pain with light touch, worst over the lateral hip and trochanteric region.  Further, there was no evidence of muscle strength reduction or atrophy, ankylosis, or malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  

The VA examiner provided additional comment noting that objective pain in left hip began within the first 5 degrees of all ranges tested, but was not objectively noted as the Veteran would sit and rise from a chair or ambulate outside of the exam room.  The examiner noted the Veteran sat comfortable in a chair at 90 degrees of hip flexion in waiting room and even reached into a back pocket for his phone, requiring hip rotation.  In reviewing X-rays from 2014and February 2017 further demonstrated the ability to abduct the left hip to at least 40 degrees and, in standing, the Veteran was able to extend each hip at least 10 degrees and flex at least 45 degrees and internally rotate 15 degrees and externally rotate at least 30 degrees.  The Veteran's gait was abnormal, antalgic, and he used a cane on left.  Finally, the examiner noted overreaction of the Veteran in the outcries of pain with light touch and initiation of any testing; there was no evidence of pain noted outside of directed hip examination with functional mobility; evidence of improved range when in standing versus supine; and, evidence of diffuse tenderness exaggeration with light touch.

The VA and private treatment records included in the claims file show the Veteran's continuous complaints of pain associated with his left hip and his participation in physical therapy for the disability.  In February and June 2015, he received trigger point injections to help with his pain.  However, the treatment records associated with the claims file do not provide any additional objective findings, to include range of motion testing, pertinent to this claim.  

As previously noted, the Veteran is currently in receipt of the highest rating available pursuant to DC 5253.  In Johnston, supra, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Johnston, 10 Vet. App. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is now in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.  For similar reasons, to the extent the VA examinations failed to comply with Correia or Sharp, such non-compliance is harmless error because a higher rating is not available based on limitation of motion. 

The Board has also considered the applicability of other diagnostic codes, but finds no other potentially applicable rating criteria which would avail the Veteran of a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

As noted, the record shows that the Veteran has never manifested ankylosis of the left hip and examinations performed throughout the claims period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Moreover, the VA examiners all specifically found that these conditions were not present.  Therefore, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case. 

The Board has also considered whether a higher rating is warranted under DC 5252 pertaining to limitation of flexion.  However, as the Veteran's flexion has not been shown to be limited to 20 degrees as is required for the next higher 30 percent rating, this diagnostic code is not for application.  With respect to functional loss due to limitation of flexion, the April 2009 VA examiner noted there was no loss in range of motion upon repetitive testing but did find the presence of pain, fatigue, weakness, incoordination, or lack of endurance.  Flexion was limited, at most to 43 degrees, even considering pain, fatigue, weakness, incoordination, and lack of endurance.  The December 2015 examination, on the other hand, specifically found no additional limitations in range of motion upon repetitive testing and no functional loss.  Moreover, flexion was limited to, at most, 95 degrees.  Finally, the April 2017 VA examiner noted that testing was not possible due to the Veteran's overreactions to light touch.  However, objective observation of the Veteran showed he was able to sit comfortable at 90 degree angle in a chair and to at least 45 degrees when standing.  

To the extent there was additional imitation of functional ability during a flare-up, the Veteran denied flare ups in the December 2015 examination.  The April 2009 and April 2017 examinations also failed to show objective evidence of additional limitation of range of motion.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the criteria in DeLuca and Mitchell, the Veteran's functional loss did not equate to the criteria required for a rating in excess of 20 percent for limitation of flexion.  

Further, to the extent the VA examinations failed to comply with the holdings in Correia or Sharp, such non-compliance is harmless error because a higher rating is not available based on the objective findings of the VA examiners with respect to the range of motion findings, and the Veteran's own denial of flare-ups in December 2015.  See Johnston v. Brown, 10 Vet. App. at 84.   

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has concluded that the Veteran's disability has not evidenced varying and distinct levels of severity while the claim has been pending and, thus, no staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for depressive disorder is denied.

Entitlement to a disability rating in excess of 20 percent for a left hip disability is denied.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

The Veteran is seeking service connection for a right disorder that he claims is either directly attributable to his military service or, alternatively, due to or aggravated by his service-connected right hip or lumbar spine disabilities.  

As an initial matter, the Board notes the Veteran has been diagnosed with plantar fasciitis and degenerative joint disease of the right foot.  See April 2010 VA Examination.  He has also received a diagnosis of congenital pes cavus.  See December 2015 VA Examination.  

The Board notes that the Veteran has received several VA examinations dated April 2010, December 2015, and most recently in April 2017, with an addendum opinion dated in November 2017.  The November 2017 addendum only provided opinions regarding direct and secondary service connection as it pertained to the diagnosis of pes cavus and did not discuss the diagnosed plantar fasciitis.  As such, the Board finds that the omission of the November 2017 examiner to provide an opinion as to the etiology of the diagnosed plantar fasciitis necessitates another remand.  See Barr v. Nicholson, 21 Vet. App. 302, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right foot disorder.  A complete rationale for all opinions offered must be provided.  

The examiner is asked to identify any and all currently diagnosed right ankle disorders.  For each diagnosed disorder of pes cavus, plantar fasciitis, and degenerative joint disease, the examiner is asked to address the following:  

a) Opine as to whether it is at least as likely as not (50-percent probability or greater) that a right foot disorder was incurred in service, or is otherwise related to service. 

b) Opine as to whether it is at least as likely as not (50-percent probability or greater) any diagnosed right foot disorder is caused or aggravated by EITHER his service-connected right hip or low back disability.

2.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE, CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


